Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach methods, computing systems, and computer-readable media, for identifying memory leakage candidates by examining contents of the heap. The identifying can include identifying one or more data structures that are increasing in size over time, and does not require a heap dump, instead, the memory leak candidates are identified by directly examining contents of the active memory. The suspected memory leaks can be identified by counting or otherwise determining a number of objects in data structures. Memory leak candidates can be identified by searching for “distorted” data structures, which can include very long lists, unbalanced trees, hash tables with a very large number of entries, or other types of similar irregularities. One or more heuristic tests can be performed to determine whether a data structure leaks. Moser, (U.S. Patent Application Publication number 2014/0351656) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, system and computer readable medium that comprises a leak detection tool applied to each process in a group of processes of an application to yield a list of leaked memory addresses for a given process of the group of processes, and transmitting a message to the given process with the list of leaked memory addresses, the given process calls a function to release leaked memory associated with the given process as identified in the message. The subject .
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NADEEM IQBAL/Primary Examiner, Art Unit 2114